Citation Nr: 1703364	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-19 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for dermatitis/xerosis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Redman, Counsel







INTRODUCTION

The Veteran served on active duty from October 1988 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for dermatitis/xerosis, and awarded a noncompensable rating, effective March 1, 2009.

Thereafter, in a June 2016 rating decision, the RO granted an increased rating of 10 percent for dermatitis/xerosis, effective March 1, 2009.  As this is not the highest possible rating for dermatitis/xerosis, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In a January 2017 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to an initial rating in excess of 10 percent for dermatitis/xerosis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to an initial rating in excess of 10 percent for dermatitis/xerosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, in correspondence received by VA in January 2017, has withdrawn his appeal for the issue of entitlement to an initial rating in excess of 10 percent for dermatitis/xerosis.  Such withdrawal is effective the date the correspondence was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue.


ORDER

The appeal for the issue of entitlement to an initial rating in excess of 10 percent for dermatitis/xerosis is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


